IN THE SUPREME COURT OF THE STATE OF NEVADA


                    DAY R. WILLIAMS,                                       No. 69191
                    Petitioner,
                    vs.
                    THE SECOND JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF
                    WASHOE; AND THE HONORABLE
                                                                                 FILED
                    LIDIA STIGLICH, DISTRICT JUDGE,                              MAR 1 8 2016
                    Respondents,
                                                                                 TRACE K LINDEMAN
                    and                                                       CLERK2F SUPREME COURT
                                                                             By
                    F. DEARMOND SHARP, ESQ., AN                                    DEPUITTh7115
                                                                                          o    (.
                    INDIVIDUAL; ROBISON
                    BELAUSTEGUI SHARP & LOW, A
                    NEVADA PROFESSIONAL
                    CORPORATION; AND CHRIS D.
                    NICHOLS, ESQ., AN INDIVIDUAL,
                    Real Parties in Interest.

                                        ORDER DENYING PETITION
                                 FOR WRIT OF MANDAMUS OR PROHIBITION
                                This original pro se petition for a writ of mandamus or
                    prohibition challenges a district court order imposing NRCP 11 sanctions
                    on petitioner.
                                Having considered the parties' arguments, we agree with real
                    parties in interest that petitioner waived his right to challenge the NRCP
                    11 sanctions order.    Hudson v. Horseshoe Club Operating Co., 112 Nev.
                    446, 457, 916 P.2d 786, 792 (1996) ("Waiver occurs where a party knows of
                    an existing right and . . exhibits conduct so inconsistent with an intent
                    to enforce the right as to induce a reasonable belief that the right has been
                    relinquished."). In particular, petitioner paid his $10,000 sanction,
                    procured a satisfaction of judgment, and then waited over two years to file
                    this writ petition.   Wheeler Springs Plaza, LLC v. Beemon, 119 Nev. 260,
SUPREME COURT
        OF
     NEVADA


(0) 1947A    Ciby
                                                                                           -oweAlc,
                265, 71 P.3d 1258, 1261 (2003) (recognizing that payment of a judgment
                may be sufficient to waive the right to challenge the judgment "when the
                payment is intended to compromise or settle •the matter"). These
                circumstances, combined with petitioner's decision not to join the writ
                petition filed by his co-counsel that this court considered during that same
                two-year period, "clearly and unmistakably show" an "unconditional,
                voluntary, and absolute acquiescence" on petitioner's part as to the
                validity of the NRCP 11 sanctions order. Basic Refractories v. Bright, 71
                Nev. 248, 253, 286 P.2d 747, 749 (1955) (quotation omitted). Accordingly,
                we
                            ORDER the petition DENIED.


                                                                /.14,frest,
                                                            Hardesty


                                                            USt_                        ,J.
                                                            Saitta


                                                                                         J.




                cc:   Hon. Lidia Stiglich, District Judge
                      Day R. Williams, Attorney at Law
                      Robison Belaustegui Sharp & Low
                      Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      2
(0) MTA